Citation Nr: 0843836	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for dental disability 
for treatment purposes.

2.  Entitlement to an initial higher rating for post-
traumatic stress disorder (PTSD) to include bipolar disorder, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an initial compensable rating for mild 
dysplasia with condyloma acuminate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1981 to 
September 1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in December 2005, and a 
substantive appeal was received in January 2006.  In her 
substantive appeal, the veteran requested a Board hearing.  
However, this request was subsequently withdrawn in a January 
2006 statement.  

The Board notes that the veteran submitted additional 
evidence to the Board in April 2007.  In an attached April 
2007 statement, the veteran waived RO consideration of this 
evidence. 
  
The issues of initial higher ratings for PTSD, to include 
bipolar disorder, and mild dysplasia with condyloma acuminate 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have any residuals of in-service 
dental treatment, including surgery for maxillary 
hyperplasia, beyond the scope of the intended effects of the 
provided treatment; the veteran's in-service dental treatment 
met the usual and customary standard of periodontal care 
without causing unintended dental trauma.

2.  The veteran did not otherwise suffer dental trauma during 
her active duty service.  




CONCLUSION OF LAW

The veteran does not have a dental disability for treatment 
purposes.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103(a), 103A 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.120, 17.160, 
17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a May 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to service connection for 
dental disability.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2003, which was prior to the 
September 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   The Board notes 
that the veteran's claim is for service connection for dental 
disability for treatment purposes based on dental trauma.  As 
the Board finds below that the preponderance of the evidence 
is against finding that any qualifying dental trauma 
occurred, no rating or effective date will be assigned and 
questions concerning such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in November 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is claiming service connection for dental 
disability for VA dental treatment purposes.  Specifically, 
she is claiming that she had to have all of her teeth pulled 
after service and replaced with dentures due to trauma from 
surgery in service.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R.  § 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  

In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, VA will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  

The Board notes that, in a precedent opinion, VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  For the 
purposes of determining whether a veteran has Class II (a) 
eligibility for dental care under 38 C.F.R. § 17.161, the 
term "service trauma" does not include the intended effects 
of treatment provided during service.  See VAOPGCPREC 5-97.

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Initially, the Board notes that the veteran's Certificate of 
Discharge showed that the veteran was provided a complete 
dental examination and all appropriate dental services and 
treatment within 90 days prior to separation.  Thus, as the 
certificate of discharge bears such certification,  the 
veteran is not eligible for service connection for treatment 
purposes, on a one-time-basis, pursuant to 38 U.S.C.A. 
§ 17.161(b).  Nevertheless, it appears that the veteran seeks 
dental treatment on a continuing basis as the result of 
dental trauma alleged to have occurred during surgery.

The veteran's statements are to the effect that the dental 
surgery she underwent during service involving correcting her 
bite led to having all of her teeth removed after service.  
In essence, it appears that the veteran is arguing that the 
intended effect of the in-service dental procedure was not 
realized because the procedure was done incorrectly.  To this 
extent, this case may fall outside the holding of VA's 
General Counsel in VAOPGCPREC 5-97.  The Board believes that 
the underlying question in this case is whether the veteran's 
in-service dental surgery resulted in any unintended effects 
which might constitute dental trauma.  Once again, the Board 
emphasizes that any intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service cannot constitute "dental trauma" 
for the purposes of this appeal.  See VAOPGCPREC 5-97.

The Board acknowledges that service treatment records reflect 
that the veteran underwent dental treatment while in service.  
Significantly, in September 1981, the veteran complained that 
she was unhappy with her bite.  In January 1982, the veteran 
underwent surgery to correct her maxillary hyperplasia.  
Follow up treatment records showed that the veteran was 
healing well, but she had extremely poor oral hygiene.  
Further, additional treatment records indicated that her oral 
hygiene had improved and no complications from the surgery 
were noted.  An August 1983 service examination prior to 
discharge noted that retainers were still worn subsequent to 
oral surgery.  The veteran qualified for Examination Type 2, 
class B.  

The first post service evidence of record of any dental 
problems are private treatment records from January 2000 to 
July 2001.  Importantly, a February 2000 notation showed that 
the veteran wanted all of her teeth pulled and dentures made. 
Nevertheless, significantly, nothing in these records link 
any current dental problems to the surgery in service, or 
otherwise show that the veteran suffered any other dental 
trauma while in service.

The veteran was afforded a VA examination in November 2003.  
The examiner noted that in January 1983, the veteran 
underwent a maxillary repositioning done with a LeFort I 
osteotomy.  The surgery achieved a successful aesthetic 
result and the repositioned maxilla was stable following 
healing.  The examiner noted that the rest of the veteran's 
dental care in service was routine in nature of cleanings and 
restoration.  Further, no other teeth were lost other than 
the ones missing at the time she entered service.  Since her 
discharge, the veteran had all of her upper teeth extracted 
due to decay as well as all of her posterior lower teeth 
leaving her with six lower anterior teeth that had been 
crowned.  The missing upper teeth were replaced with full 
denture, which was approximately two years old and appeared 
to be adequate fit and retention.  The veteran had no 
limitations on range of motion of the mandible and did not 
appear to be in any distress during these movements.  The 
examiner noted that the veteran was of the opinion that the 
loss of her upper teeth and some of her lower teeth was 
related to the surgery in service.  However, the examiner 
concluded that the record did not support this conclusion.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review.  

VA treatment records have also been reviewed.  The only 
pertinent medical evidence of record is an August 2005 VA 
treatment record that showed that the veteran had an ulcer on 
the right lower inside gum after tooth extraction.  The 
examiner noted that all teeth were extracted in June and had 
dentures placed that caused pressure on the right lower jaw 
and mucous membrane irritation.  The assessment was ill-
fitted denture.  The veteran was advised to talk with the 
dentist who made the denture and make it fitted.  However, 
again, this record does not link any current dental problems 
to the surgery in service, or otherwise show that the veteran 
suffered any other dental trauma while in service.
    
Therefore, based on the medical evidence of record, the Board 
finds that service connection for dental disability for 
treatment purposes is not warranted.  Service treatment 
records showed that the veteran was healing normally after 
her January 1982 surgery.  Further, the November 2003 VA 
examination noted that the surgery achieved a successful 
aesthetic result and the repositioned maxilla was stable 
following healing.  The examiner concluded that the record 
did not support the conclusion that the loss of the veteran's 
upper teeth and some of her lower teeth was related to the 
surgery in service.  Moreover, it was 17 years until the 
first post service evidence of any dental problems so there 
is no supporting evidence of a continuity of pertinent 
symptomatology.  

The veteran has presented no competent medical evidence to 
contradict the probative November 2003 VA examination report, 
nor has the veteran presented any evidence to otherwise 
probatively demonstrate any unintended result of in-service 
dental surgery as responsible for trauma resulting in a 
current dental pathology.  Thus, the Board must find that the 
competent medical evidence of record reflects that the 
veteran's current dental disability is not due to any trauma 
associated with unintended effects or error concerning in-
service dental procedures.

The Board acknowledges the veteran's assertions that her 
subsequent extractions were due to the in-service surgery.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Regardless, while the veteran's contentions have been 
carefully considered, only a medical professional can provide 
evidence evaluating whether a surgical procedure was 
performed in conformance with professional medical 
expectations; in this case the preponderance of the competent 
medical evidence shows that the veteran's in-service dental 
surgery resulted in no dental trauma beyond the expected 
effects intended by the treatment procedures.  Thus, the 
veteran's contentions are outweighed by the medical evidence 
of record, specifically, the November 2003 VA examination.    

As noted, there is no evidence or any allegation of any other 
in-service dental trauma; the veteran's claim has 
consistently and exclusively contended that the in-service 
surgical treatment caused the claimed dental trauma.  As the 
preponderance of the evidence shows that the in-service 
surgery accomplished only the intended results, meeting the 
usual and customary standard of periodontal care, the Board 
is unable to find that any dental trauma resulted from 
unintended effects of such surgery.  The results of the in-
service dental surgery, then, fall under the provisions of 
VAOPGCPREC 5-97 holding that the intended effects of therapy 
or restorative dental care and treatment provided during a 
veteran's military service may not be considered 'service 
trauma' for the purposes of determining eligibility to VA 
dental treatment.  Therefore, for the purposes of this 
appeal, the Board must find that no qualifying dental trauma 
is shown to have occurred during the veteran's active duty 
service.

Since the Board finds that the preponderance of the evidence 
establishes that the veteran does not have a dental 
disability due to in-service dental trauma, she is not 
eligible for VA treatment for a dental disability.  For the 
aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for dental disability for 
treatment purposes. As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application. See generally Gilbert v. Derwinski, 1 
Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 
(Fed.Cir. 2001).


ORDER

Service connection for dental disability for treatment 
purposes is not warranted.  To that extent, the appeal is 
denied.  


REMAND

The present appeal also includes the issue of a higher 
initial rating for the veteran's service-connected PTSD, to 
include bipolar disorder.  The veteran was afforded a VA 
examination in May 2004, which diagnosed the veteran with 
PTSD and assigned a GAF of 65.  However, subsequent VA 
treatment records showed that the severity of her PTSD with 
bipolar disorder had increased since the May 2004 
examination.  Significantly, records showed that in July 
2005, the veteran was admitted to the VA hospital for 
complaints of suicidal thoughts.  A GAF of 35 was assigned.  
Further, a February 2006 record indicated that the veteran 
believed outside agencies had bugged her telephone.  
Moreover, in the November 2008 appellant's brief, the 
veteran's representative also contended that the severity of 
the veteran's PTSD  to include bipolar disorder had increased 
and a new examination was requested.  While a new examination 
is not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
evidence of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Thus, the Board finds 
that a new VA examination is necessary to determine the 
extent of the veteran's PTSD to include bipolar disorder. 
 
Further, with respect to the issue of entitlement to a 
compensable rating for the veteran's service-connected mild 
dysplasia with condyloma acuminate, the veteran was afforded 
a VA examination in July 2004.  At the examination, there had 
been no known reoccurrences or evidence of condyloma visible 
on that date.  However, the examiner noted that there was a 
risk of recurrence during her lifetime.  Again, subsequent 
medical evidence showed an increase in severity of this 
disability.  Importantly, a June 2005 private letter showed 
that the veteran presented with a new lesion consistent with 
vulvar condyloma.  The examiner noted that the lesion was 
evidence of active intermittent recurrence of the human 
papilloma virus.  Further, in an April 2007 VA treatment 
record, the veteran complained of chronic, persistently 
recurrent condyloma.  She also reported bleeding twice a 
month.  On examination,  the examiner found condyloma left 
labia.  Again, the November 2008 appellant's brief also 
contended that the severity of the veteran's mild dysplasia 
with condyloma acuminate had increased and a new examination 
was requested.  Thus, the Board finds that a new VA 
examination is necessary to determine the extent of the 
veteran's mild dysplasia with condyloma acuminate. 

The Board notes that the RO has rated the veteran's mild 
dysplasia with condyloma acuminate by analogy under 
Diagnostic Code 7806 for dermatitis or eczema.  See 38 C.F.R. 
§ 4.118.  However, given that the veteran has also been 
diagnosed with dysplasia, the Board finds that the RO should 
also consider whether a higher rating would be warranted 
under 38 C.F.R. § 4.166, Diagnostic Code 7612 for disease or 
injury of the cervix.  

It appears that the veteran has received continuous treatment 
for these disabilities at the VA.  However, the most recent 
VA medical records associated with the claims file, with the 
exception of the April 2007 record submitted by the veteran, 
are from June 2006.  As VA medical records are constructively 
of record and must be obtained, the RO should obtain VA 
treatment records from June 2006 to the present.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Lastly, as previously stated, VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Since 
the Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from June 2006 to the present. 

3.  The veteran should be scheduled for 
an appropriate VA psychiatric examination 
to determine the extent of her PTSD to 
include bipolar disorder.  The claims 
folder should be made available to the 
examiner for review.  Examination 
findings should be reported to allow for 
evaluation of PTSD under 38 C.F.R. 
§ 4.130, Code 9411.  In addition, the 
examiner should assign a GAF score 
reflecting the veteran's symptoms.  

4.  The veteran should be scheduled for 
an appropriate VA gynecological 
examination to determine the extent of 
her mild dysplasia with condyloma 
acuminate.  The claims folder should be 
made available to the examiner for 
review.  The examiner should clearly 
delineate all gynecological and skin 
symptoms associated with the veteran's 
service-connected disability.  The 
examiner should address the criteria for 
skin disabilities under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 as well as 
gynecological disabilities under 
38 C.F.R. § 4.166, Diagnostic Code 7612, 
and clearly indicate whether any 
gynecological symptoms require continuous 
treatment.    

5.  Thereafter, the issues on appeal 
should be
readjudicated under all applicable 
diagnostic codes.  If the benefits sought 
on appeal are not granted, the veteran 
and her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


